       Case: 1:19-cv-04532 Document #: 36 Filed: 02/05/20 Page 1 of 3 PageID #:154




                        IN THE UNITED STATES DISTRICT COURT
                   NORTHERN DISTRICT OF ILLINOIS, EASTERN DIVISION

MARIA JARA, individually                                        )
and on behalf of a class of similarly situated                  )
individuals,                                                    )        No. 19-cv-04532
                                                                )
                                     Plaintiff,                 )
                                                                )
                             v.                                 )        Hon. Virginia M. Kendall
                                                                )
REDBOX AUTOMATED RETAIL, LLC,                                   )        Magistrate Judge Jeffrey Cummings
                                                                )
                                     Defendant.                 )

                            JOINT [PROPOSED] DISCOVERY SCHEDULE

           Pursuant to the Court’s January 30, 2020 minute entry (Dkt. 35), Plaintiff Maria Jara and

Defendant Redbox Automated Retail, LLC (together, the “Parties”), through their undersigned

counsel, submit the following proposed discovery schedule:

                                                                         Deadline

                    1.       Initial Disclosures                         March 11, 2020

                    2.       Deadline to Add Parties/Amend
                             Pleadings                                   May 19, 2020

                    3.       Fact Discovery Cut-Off                      October 11, 2020

                    4.       Plaintiff’s Opening Expert
                             Disclosures                                 November 10, 2020

                    5.       Defendant’s Rebutal Expert
                             disclosures                                 December 10, 2020

                    6.       Plaintiff’s Motion for Class
                             Certification to be filed                   January 9, 2021

                    7.       Dispositive Motion Deadline                 30 days after the Court’s ruling on
                                                                         class certification1


1
    Defendant may choose to file any dispositive motion at any time it deems appropriate.

                                                           1
    Case: 1:19-cv-04532 Document #: 36 Filed: 02/05/20 Page 2 of 3 PageID #:155




Dated: February 5, 2020

                                            By: /s/ Eugene Y. Turin

                                            Eugene Y. Turin
                                            MCGUIRE LAW, P.C.
                                            55 W. Wacker Drive, 9th Fl.
                                            Chicago, IL 60601
                                            Tel: (312) 893-7002
                                            eturin@mcgpc.com

                                            Frank S. Hedin
                                            Hedin Hall, LLP
                                            1395 Brickell Ave, Suite 900
                                            Miami, Florida 33131
                                            Tel: (305) 357-2107
                                            fhedin@hedinhall.com

                                            Attorneys for Plaintiff

                                            By: /s/ Margaret M. Schuchardt

                                            Martin W. Jaszczuk
                                            Margaret M. Schuchardt
                                            Tamra Miller
                                            JASZCZUK, P.C.
                                            311 South Wacker Drive, Suite 3200
                                            Chicago, IL 60606
                                            Tel: (312) 442-0509
                                            Fax: (312) 442-0519
                                            mjaszczuk@jaszczuk.com
                                            mschuchardt@jaszczuk.com
                                            tmiller@jaszczuk.com

                                            Attorneys for Defendant




                                        2
    Case: 1:19-cv-04532 Document #: 36 Filed: 02/05/20 Page 3 of 3 PageID #:156




                                CERTIFICATE OF SERVICE

       I hereby certify that on February 5, 2020, I electronically filed the foregoing Joint

[Proposed] Discovery Schedule with the Clerk of the Court using the CM/ECF system. A copy of

said document will be electronically transmitted to all counsel of record.


Dated: February 5, 2020                              By: /s/ Eugene Y. Turin
                                                          Eugene Y. Turin




                                                 3
